PER CURIAM.
John Simonetta petitions this court for a writ of habeas corpus, arguing that gain time was improperly forfeited from him by *582the Florida Department of Corrections. This claim was previously unsuccessfully raised by Simonetta in a petition to the circuit court and his appeal from that decision is currently pending before this court in ease number 1D00-1096. Accordingly, we deny the instant petition, but do so without prejudice to petitioner’s right to argue for relief in the pending appellate proceeding.
PETITION DENIED.
JOANOS, LAWRENCE and DAVIS, JJ., concur.